KELLY, Judge,
dissenting.
I respectfully dissent.
It is true, as the majority says, that the question whether a potential juror holds “enmity or bias” toward one of the parties is one of fact for the trial court. Here, however, the juror herself was unable to state her belief that she could render an impartial verdict. She repeatedly expressed her doubt that she could be fair, and the fact that she had been a victim of a crime within a week prior to the defendant’s trial provided a sound basis for her doubt.
In Beeman v. People, Colo., 565 P.2d 1340 (1977), the Supreme Court observed that:
“One cannot assume that the average jur- or is so endowed with a sense of detachment, so clear in his introspective perception of his own mental processes that he may exclude even the unconscious influence of his preconceptions.”
It is inconceivable to me that a court may assume that a juror who has expressed partiality will nevertheless behave with impartiality. In my view, the record shows the juror’s bias, and the challenge for cause should have been granted pursuant to § 16-10-103(l)(j), C.R.S.1973 (now in 1978 Repl. Vol. 8).